department of the treasury internal_revenue_service washington d c date mau ts u ihe jel o3- contact person d number telephone number employer_identification_number key district_office i m i l h doar sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences associated with the transaction described below j is recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code and is classified as a nonprivate foundation under section dollar_figure a of the code it dedicated to improving access to affordable quality health care by providing educational research to those administering health programs and benefits it conducts research and convenes major public conferences which educate and communicate information on health issues is k is recognized as exempt from federal_income_tax under sec_50 c of the internal_revenue_code and is classified as a nonprivate foundation under sec_509 of the code ft educates the public and provides research assistance to improve health services research it conducts conferences and general education of the public in the area of health services research sé and k propose to merge with k being the surviving entity changing its name to and amending its articles of incorporation accordingly j will cease to exist operate for the combined purposes of the former constituent entities after the merger will you have requested the following rulings in connection with this transaction that the merger activities described will not adversely affect the tax-exempt status under sec_501 ch3 of the code of as the surviving corporation that the merger and or any transaction related thereto will not adversely affect the public charity status of l under sec_509 and tio imanvi of the code and thus l will not be a private_foundation under sec_509 a of the code any iransfers and distributions of property from j to k or l will not result in unrelated_business_taxable_income to k or l within the meaning of sec_511 through of the code sec_501 of the code provides an exemption from federa income_tax for organizations described in sec_501 c including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1 c - d of the income_tax regulations defines the term educational as used in sec_501 c of the code as relating to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1 c -1 d of the regulations states that the term scientific as used in sec_501 c of the code includes the carrying on of scientific research in the public interest scientific research will be regarded as carried on in the public interest if such research is directed toward benefitting the public sec_511 a of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income gerived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513ta of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 d of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes contributions to organizations exempt from federal_income_tax under sec_501 of the code do not fall within the definition of unrelated_business_income under sec_512 nor create taxable gain_or_loss to the transferor or uansferee will not adversely affect its tax exempt status under sec_50 c of the code by the proposed transactions because it will continue to promote educational and scientific purposes the transfer of assets or distributions of property pursuant to the merger will not result in unrelated_business_taxable_income because these transfers will be in furtherance of tex-exempt purposes l will continue to qualify as a nonprivate foundation under sec_509 a and 170ibh tas vi of the code because the source of its income will not change 2o00leos accordingly based on all the facts and circumstances described above we rule as follows that the merger activities described wil not adversely affect the tax-exempt status under sec_501 c of the code of l as the surviving corporation that the merger and or any transaction related thereto will not adversely affect the public charity status of l under sec_509 a and b a vi of the code and thu sec_2 private_foundation under sec_50q9 a of the code will not be any transfers and distributions of property from j to k or l will not result in unrelated_business_taxable_income to k or l within the meaning of sec_511 through of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings are directed only to the organization that requested them sec_61 10g of the code provides that they may not be used or cited by others as precedent these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described we are informing your key district_director of this action please keep a copy of these rulings in your permanent records sincerely marvin friedlander manager exempt_organizations technical group
